Case: 17-14797    Date Filed: 09/19/2019   Page: 1 of 5


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-14797
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket Nos. 9:17-cv-80969-JIC,
                              9:90-cr-08065-JIC-9


TIMOTHY HATTEN,

                                                                Plaintiff-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                               Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (September 19, 2019)

Before TJOFLAT, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      Timothy Hatten, proceeding pro se, appeals the district court’s order

dismissing his petition for a writ of coram nobis. After careful review, we affirm.
              Case: 17-14797      Date Filed: 09/19/2019   Page: 2 of 5


                                          I.

      In 1992, a jury convicted Hatten of various counts relating to a conspiracy to

manufacture, possess, and distribute crack cocaine. The district court sentenced

Hatten to a term of life imprisonment followed by ten years of supervised release.

Hatten directly appealed his convictions, challenging, among other things, the

legality of the search of his residence. See United States v. Glinton, 154 F.3d
1245, 1256–57 (11th Cir. 1998). This Court affirmed Hatten’s convictions and

sentence. Id. at 1260.

      In November 2008, the district court granted Hatten’s motion to reduce his

sentence in light of amendments to the Sentencing Guidelines that lowered the

base offense levels for certain crack cocaine offenses. The district court

resentenced Hatten to 360-months imprisonment. After serving nearly 24 years in

prison, Hatten was discharged from custody in October 2016 and began to serve

his term of supervised release.

      In August 2017, Hatten filed a pro se petition for writ of error coram nobis.

Hatten’s petition asked the district court to vacate his 1992 drug convictions

because the evidence supporting them was gathered during unlawful searches of

his vehicle and residence. The petition noted that Hatten had challenged the

legality of the searches on direct appeal and had also unsuccessfully sought federal

habeas relief on other grounds. Hatten explained that his petition relied on

                                          2
               Case: 17-14797     Date Filed: 09/19/2019    Page: 3 of 5


additional case law and claims he did not present in earlier proceedings. He

asserted that his trial and appellate counsel were ineffective for failing to raise

these claims and failing to cite these cases and contended “evidence of [certain]

case law” was unavailable to him while he was incarcerated because “the Bureau

of Prisons did not provide access to Florida state case law.”

      The district court docketed Hatten’s petition as a separate civil proceeding

and referred the matter to a magistrate judge who recommended dismissing it. The

magistrate judge explained that coram nobis relief is available only in cases where

no other remedy is available. Because Hatten could and did pursue habeas relief to

attack his 1992 convictions and sentence, the magistrate judge reasoned a coram

nobis petition was an improper vehicle for his claims.

      The district court overruled Hatten’s objections to the magistrate judge’s

report and recommendation, adopted the magistrate judge’s report in its entirety,

and dismissed Hatten’s petition. This is Hatten’s appeal.

                                           II.

      “A petition for a writ of coram nobis provides a way to collaterally attack a

criminal conviction for a person . . . who is no longer ‘in custody’ and therefore

cannot seek habeas relief under 28 U.S.C. § 2255 or § 2241.” Chaidez v. United

States, 568 U.S. 342, 345 n.1, 133 S. Ct. 1103, 1106 n. 1 (2013). We review a

district court’s denial of a petition for writ of coram nobis for abuse of discretion.

                                           3
               Case: 17-14797     Date Filed: 09/19/2019     Page: 4 of 5


Alikhani v. United States, 200 F.3d 732, 734 (11th Cir. 2000) (per curiam). A writ

of coram nobis is only available in criminal cases. See United States v. Mills, 221
F.3d 1201, 1203 n.2 (11th Cir. 2000) (citing Fed. R. Civ. P. 60(b), which abolished

writs of coram nobis in civil cases). But its availability is strictly limited. It is “an

extraordinary remedy of last resort available only in compelling circumstances

where necessary to achieve justice.” Id. at 1203. Because of the availability of

habeas review, the Supreme Court has observed that it is “difficult to conceive of a

situation in a federal criminal case today where [coram nobis relief] would be

necessary or appropriate.” United States v. Smith, 331 U.S. 469, 475 & n.4, 67 S.

Ct. 1330, 1333, 1334 n.4 (1947).

                                           III.

      Hatten argues the district court abused its discretion by denying him relief.

But, as the district court’s order explained, a “writ [of coram nobis] is appropriate

only when there is and was no other available avenue of relief.” Alikhani, 200 F.3d

at 734 (emphasis added). Hatten could and did pursue direct appeal and habeas

relief through which he could and did challenge the lawfulness of these searches.

A petition for a writ of coram nobis does not provide him an opportunity to reassert

failed claims or to bring claims he neglected to bring in available proceedings. See

id. The district court did not abuse its discretion by denying Hatten relief.




                                            4
                 Case: 17-14797   Date Filed: 09/19/2019   Page: 5 of 5


      Hatten argues the district court abused its discretion by docketing his

petition as a civil matter. But no matter how Hatten’s petition was docketed, the

district court correctly determined he is not entitled to relief. Cf. Cani v. United

States, 331 F.3d 1210, 1216 (11th Cir. 2003) (construing a dismissal as a denial on

the merits where a petitioner raised only nonmeritorious arguments and the

distinction made no significant difference in the case). We affirm the district

court’s order.

      AFFIRMED.




                                           5